TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED FEBRUARY 12, 2013



                                       NO. 03-12-00196-CR


                               Gary Lavelle Richardson, Appellant

                                                  v.

                                   The State of Texas, Appellee




           APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
          BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error requiring reversal in the trial

court’s judgment of conviction: IT IS ORDERED, ADJUDGED AND DECREED by the Court

that the trial court’s judgment of conviction is in all things affirmed; and it appearing that the

appellant is indigent and unable to pay costs, that no adjudication as to costs is made; and that this

decision be certified below for observance.